Citation Nr: 1603141	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-18 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for glaucoma, to include as due to exposure to herbicides and secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from June 1962 to June 1965 and from September 1965 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Indianapolis, Indiana.  A hearing was held before the undersigned in April 2014.  The transcript is of record.

This case was previously before the Board in June 2014 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014 the Board noted that the Veteran was afforded a VA medical examination in October 2006.  The examiner reported "more likely than not, the [Veteran] has open angle glaucoma.  Open angle glaucoma is not related to [diabetes mellitus]."  However, the examiner did not comment on whether the Veteran glaucoma was aggravated by the Veteran's diabetes mellitus.

The Board further reported that in March 2012 the Veteran was afforded another VA medical examination.  The examiner reported that open angle glaucoma is not caused by the Veteran's diabetes.  The examiner stated that diabetes mellitus is not a cause of the disease.  However, the examiner did not provide an opinion on whether the Veteran's glaucoma is aggravated by the Veteran's diabetes mellitus.

In addition, the Board stated that the Veteran is in receipt of service-connected benefits for hypertension.  The examiners in October 2006 and March 2012 have not rendered an opinion regarding whether the Veteran's glaucoma is due to or aggravated by the Veteran's hypertension.

Thereafter, the Board ordered that the Veteran be afforded another VA medical examination and for an opinion to be obtained regarding whether any glaucoma found to be present is at least as likely as not related to his active service, including in service eye infection and/or exposure to herbicides, or is proximately due to or aggravated by his service-connected diabetes mellitus and/or hypertension.  The Board ordered that the examiner provide complete rationale for any opinions rendered.

Pursuant to the Board's June 2014 remand, the Veteran was afforded a VA medical examination in August 2014.  After review of the claims file and physical examination of the Veteran the examiner rendered the opinion that the Veteran's primary open-angle glaucoma (POAG) is less likely than not related to diabetes, less likely than not related to hypertension, less likely than not related to exposure to herbicides, and less likely than not related to active service, unrelated to in-service eye infection (viral conjunctivitis).

Although the examiner in August 2014 rendered opinions regarding the etiology of the Veteran's glaucoma, the examiner did not discuss whether the Veteran's glaucoma was aggravated by the Veteran's service-connected diabetes and/or hypertension.  In addition, the examiner provided no rationale for the opinions rendered.  As such, the opinions rendered are inadequate.

Again, the Board notes that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As the examination is inadequate and does not respond completely to the Board's June 2014 remand instructions, the claim must be remanded for a responsive addendum opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the Veteran receives continued care from VA.  The most recent VA treatment records associated with the claims file are dated in August 2014.  On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran that are dated since August 2014.  38 C.F.R. § 3.159 (2015).

Review of the most recent VA treatment notes reveals ophthalmology notes were scanned, including notes identified in July 2009, January 2010, July 2010, September 2010, January 2011, July 2011, January 2012, September 2012, October 2012, and May 2013.  However, scanned ophthalmology treatment notes dated since June 2009 have not been associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file the scanned ophthalmology treatment notes. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since August 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Attempt to obtain and associate with the claims file scanned ophthalmology treatment notes dated since June 2009, including

3.  Thereafter, return the claims file to the examiner who performed the Veteran's examination in August 2014 so that an addendum may be prepared.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's suffers from glaucoma that is: (a) related to his active service, including in service eye infection and/or exposure to herbicides, or is (b) proximately due to or aggravated (chronically worsened by) his service-connected diabetes mellitus and/or hypertension.  The examiner should provide a complete rationale for any opinion provided.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

